In re D.A.G.



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-07-258-CV





IN THE INTEREST OF D.A.G., D.L.G.,	

X.S.G., AND N.D.G.





------------



FROM THE 355TH DISTRICT COURT OF HOOD COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

On July 18, 2007, appellant Delmiro Garcia filed a pro se Motion to File Appeal from the trial court’s May 3, 2007 default order in a suit affecting the parent-child relationship.  On July 25, 2007, we informed appellant that we were treating his Motion to File Appeal as a notice of appeal.  We also informed him of our concern that we do not have jurisdiction over the appeal because it was not timely filed.  
See
 
Tex.  R.  App.  P
.  26.1.  Although we provided him an opportunity to respond, appellant did not do so.

The times for filing a notice of appeal are jurisdictional in this court, and absent a timely filed notice of appeal or an extension request, we must dismiss the appeal.  
See
 
Tex. R. App. P
. 25.1(b), 26.3; 
Verburgt v. Dorner
, 959 S.W.2d 615, 617 (Tex. 1997).  Because appellant’s notice of appeal was untimely filed, we dismiss this case for want of jurisdiction.  
See
 
Tex.  R.  App.  P
.  42.3(a), 43.2(f).

PER CURIAM

PANEL D:	LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.

DELIVERED:  August 31, 2007

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.